Exhibit 10.6


CONSENT AND FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF CHEVRON PHILLIPS CHEMICAL COMPANY LLC


This Consent and First Amendment to the Third Amended and Restated Limited
Liability Company Agreement of Chevron Phillips Chemical Company LLC (this
“Amendment”), effective as of December 31, 2017, is entered into by and among
Chevron U.S.A. Inc., a Pennsylvania corporation (the “Class C Member”), Phillips
66 Company, a Delaware corporation (“P66Co”), Phillips Chemical Holdings LLC
(formerly Phillips Chemical Holdings Company), a Delaware limited liability
company (“Chemical Holdings”), WesTTex 66 Pipeline Company, a Delaware
corporation (“WesTTex 66”; P66Co, Chemical Holdings, and WesTTex 66 are
collectively, the “Class P Members”; the Class P Members and the Class C Member
are collectively, the “Members”). Any capitalized terms used but not defined
herein shall have the same meanings set forth in the Third Amended and Restated
Limited Liability Company Agreement of Chevron Phillips Chemical Company LLC (as
amended, the “LLC Agreement”).


RECITALS


WHEREAS, the Class P Members and the Class C Member collectively own one hundred
percent of the Membership Interests of Chevron Phillips Chemical Company LLC, a
Delaware limited liability company (the “Company”);


WHEREAS, Chemical Holdings, currently holder of a 0.4% Membership Interest in
the Company, desires to distribute its Membership Interest in the Company to
P66Co (the “Transfer”);


WHEREAS, the Members of the Company desire to (a) consent to the Transfer; (b)
waive any and all provisions of the LLC Agreement restricting the Transfer or
requiring additional actions be taken with respect to the Transfer; and (c)
amend Schedules 1 through 3 of the LLC Agreement to reflect the effects of the
Transfer and, with respect to Schedules 1 and 2, to reflect the new address of
the Class P Members; and


WHEREAS, the Members of the Company also desire to amend the LLC Agreement as
provided herein to decrease the minimum number of meetings of the Board of
Directors from six (6) per annum to four (4) per annum.


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:







--------------------------------------------------------------------------------





I.    CONSENT TO TRANSFER


1.1     The Members of the Company hereby consent to and approve the Transfer.
1.2    The Members of the Company hereby waive any and all provisions of the LLC
Agreement restricting the Transfer or otherwise requiring additional actions be
taken with respect to the Transfer, including, without limitation, (a) Section
10.2 of the LLC Agreement requiring a joint determination by the chief executive
officer and chief financial officer of the Company that the Transfer is in
compliance with Section 10.7 of the LLC Agreement and (b) Section 10.3 of the
LLC Agreement requiring P66Co to agree to be bound by the LLC Agreement and to
be admitted as a Substitute Member.
II.     AMENDMENTS TO THE LLC AGREEMENT
2.1    Section 5.2 of the LLC Agreement is hereby amended and restated in its
entirety to read as follows:
“5.2 MEETINGS OF DIRECTORS. The Board of Directors shall meet at least four (4)
times per Fiscal Year, pursuant to a schedule established by the Board of
Directors as early as practicable each Fiscal Year. In addition, meetings of the
Board of Directors for any purpose or purposes may be called at any time by any
Director. Notice of the time and place of meetings shall be delivered personally
or by telephone to each Director, or sent by first-class mail or by telex,
telegram, electronic mail or facsimile transmission, charges prepaid, addressed
to him or her at his or her address as it appears upon the records of the
Company or, if it is not so shown on the records and is not readily
ascertainable, at the place at which the meetings of the Board of Directors are
regularly held. In case such notice is mailed, it shall be deposited in the
United States mail at least four (4) days prior to the time of the holding of
the meeting. In case such notice is telegraphed or sent by telex, electronic
mail or facsimile transmission, it shall be delivered to a common carrier for
transmission to the Director or actually transmitted by the person giving the
notice by electronic means to the Director at least forty-eight (48) hours prior
to the time of the holding of the meeting. In case such notice is delivered
personally or by telephone as above provided, it shall be so delivered at least
twenty-four (24) hours prior to the time of the holding of the meeting. Any
notice given personally or by telephone shall be communicated directly to the
Director. Such deposit in the mail, delivery to a common carrier, transmission
by electronic means or delivery, personally or by telephone, as above provided,
shall be due, legal and personal notice to such Directors. The notice need not
specify the purpose of the meeting.”
2.2    Section 7.1(a)(xi) of the LLC Agreement hereby amended and restated in
its entirety to read as “[Intentionally omitted]”.
2.3    Schedule 1 of the LLC Agreement is hereby amended and restated in its
entirety as set forth on Exhibit 1 attached hereto.


2



--------------------------------------------------------------------------------





2.4    Schedule 2 of the LLC Agreement is hereby amended and restated in its
entirety as set forth on Exhibit 2 attached hereto.
2.5    Schedule 3 of the LLC Agreement is hereby amended and restated in its
entirety as set forth on Exhibit 3 attached hereto.
III.    MISCELLANEOUS
3.1    Full Force and Effect. Except as amended by this Amendment, the LLC
Agreement continues in full force and effect, and the parties hereto hereby
ratify and confirm the LLC Agreement, as amended hereby. All references to the
“Agreement,” “herein,” “hereof,” “hereunder” or words of similar import in the
LLC Agreement shall be deemed to mean the LLC Agreement as amended by this
Amendment.
3.2    Counterparts. This Amendment may be executed in two or more counterparts,
including through electronically exchanged signature pages (e.g., emailed PDFs
or facsimile transmission), each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument, and shall become
effective when there exists copies hereof which, when taken together, bear the
authorized signatures of each of the parties hereto. Only one such counterpart
signed by the party against whom enforceability is sought need to be produced to
evidence the existence of this Amendment.
3.3    Third Parties. Nothing in this Amendment, express or implied, is intended
to confer upon any party, other than the parties hereto, and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Amendment.
3.4    Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.
3.4.1    This Amendment shall be governed by and construed under the substantive
laws of the State of Delaware, without regard to Delaware choice of law
provisions.
3.4.2    Each party hereto irrevocably submits to the jurisdiction of any
Delaware state court or any federal court sitting in the State of Delaware in
any action arising out of or relating to this Amendment, and hereby irrevocably
agrees that all claims in respect of such action may be heard and determined in
such Delaware state or federal court. Each party hereto hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The parties
hereto further agree, to the extent permitted by law, that final and
unappealable judgment against any of them in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.
3.4.3    To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect


3



--------------------------------------------------------------------------------





to itself or its property, each party hereto hereby irrevocably waives such
immunity in respect of its obligations with respect to this Amendment.
3.4.4    Each party hereto waives, to the fullest extent permitted by applicable
laws, any right it may have to a trial by jury in respect of any action, suit or
proceeding arising out of or relating to this Amendment. Each party hereto
certifies that it has been induced to enter into this Amendment by, among other
things, the mutual waivers and certifications set forth above in this Section
3.4.
3.5    Titles and Subtitles; Forms of Pronouns; Construction and Definitions.
The titles of the sections and paragraphs of this Amendment are for convenience
only and are not to be considered in construing this Amendment. All pronouns
used in this Amendment shall be deemed to include masculine, feminine and neuter
forms, the singular number includes the plural and the plural number includes
the singular. Unless otherwise specified, references to Sections or Articles are
to the Sections or Articles in this Amendment. Unless the context otherwise
requires, the term “including” shall mean “including, without limitation”.
3.6    Severability. If one or more provisions of this Amendment are held by a
proper court to be unenforceable under applicable law, portions of such
provisions, or such provisions in their entirety, to the extent necessary and
permitted by law, shall be severed herefrom, and the balance of this Amendment
shall be enforceable in accordance with its terms.
3.7    Further Action. The parties shall execute and deliver all documents,
provide all information, and take or refrain from taking such actions as may be
necessary or appropriate to give full effect to the provisions of this Amendment
and the transactions contemplated hereby.


[Signature pages follow]


4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.




CHEVRON U.S.A. INC.




By: /s/ Michael E Coyle         
Name: Michael E Coyle
Its: Director and Vice President


PHILLIPS 66 COMPANY




By: /s/ John D. Zuklic         
Name: John D. Zuklic
Its: Vice President and Treasurer


PHILLIPS CHEMICAL HOLDINGS LLC




By: /s/ John D. Zuklic         
Name: John D. Zuklic
Its: Vice President and Treasurer


WESTTEX 66 PIPELINE COMPANY




By: /s/ John D. Zuklic         
Name: John D. Zuklic
Its: Vice President and Treasurer




Signature Page to Consent and First Amendment to
Third Amended and Restated LLC Agreement

--------------------------------------------------------------------------------






EXHIBIT 1 TO CONSENT AND FIRST AMENDMENT


SCHEDULE 1
NAMES AND ADDRESSES OF MEMBERS


Chevron U.S.A. Inc.
6001 Bollinger Canyon Road
San Ramon, CA 94583-2324

Phillips 66 Company
2331 CityWest Blvd.
Houston, TX 77042


WesTTex 66 Pipeline Company
2331 CityWest Blvd.
Houston, TX 77042








Exhibit 1

--------------------------------------------------------------------------------






EXHIBIT 2 TO CONSENT AND FIRST AMENDMENT


SCHEDULE 2
NAMES, CLASS OF MEMBERSHIP INTEREST, AND
PERCENTAGE INTERESTS OF MEMBERS
NAME OF MEMBER
 
CLASS OF MEMBERSHIP INTEREST
 
PERCENTAGE INTEREST
 
 
 
 
 
Chevron U.S.A. Inc.
 
 
 
 
6001 Bollinger Canyon Road
 
 
 
 
San Ramon, CA 94583-2324
 
C
 
50%
 
 
 
 
 
Phillips 66 Company
 
 
 
 
2331 CityWest Blvd.
 
 
 
 
Houston, TX 77042
 
P
 
47.94%
 
 
 
 
 
WesTTex 66 Pipeline Company
 
 
 
 
2331 CityWest Blvd.
 
 
 
 
Houston, TX 77042
 
P
 
2.06%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL ALL MEMBERS
 
 
 
100%







Exhibit 2

--------------------------------------------------------------------------------





EXHIBIT 3 TO CONSENT AND FIRST AMENDMENT


SCHEDULE 3
REIMBURSABLE CAPITAL EXPENDITURES
NAME OF MEMBERS
 
REIMBURSABLE CAPITAL EXPENDITURE
Chevron U.S.A. Inc.
 
$310 Million
Phillips 66 Company
 
$248.2 Million
WesTTex 66 Pipeline Company
 
$5 Million





Exhibit 3